Citation Nr: 1510323	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-04 345	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for Graves disease status post radiation therapy.

3.  Entitlement to service connection for hypothyroidism.

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a back condition.  

5.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for gastroesophageal reflux disease (GERD).  

6.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for hypertension.

7.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for panic disorder, also claimed as vertigo and anxiety attacks. 

8.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Matthew D. Hill. Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1982 to August 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  



FINDING OF FACT

In December 2014, the Veteran requested in writing to withdraw all pending appeals.


CONCLUSION OF LAW

The criteria for withdrawal of all pending appeals by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In February 2013, the Veteran filed a substantive appeal to the RO's decision that denied service connection for sleep apnea, Graves disease status post radiation therapy, and hypothyroidism and that declined to reopen claims for service connection for a back condition, GERD, hypertension, panic disorder, and hearing loss.  See December 2009 Rating Decision.  In a written statement submitted in December 2014, he requested withdrawal of his appeal of these issues.  See correspondence, dated December 2, 2014.  In view of his expressed desire, further action with regard to these claims is not appropriate. 

Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeals are dismissed.



		
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


